DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s reply regarding Application No. 15/945808 filed 17 September 2020 has been fully considered. Claim(s) 1, 6, 7 have been amended. Claim(s) 9-10 have been added. Claims 1-10 are currently being examined. In response to the amendments, the objections to the claims are withdrawn. In response to the amendments, the rejections under 35 USC 102 are withdrawn. In response to the amendments, the rejections under 35 USC 103 are withdrawn. In light of the amendments, new rejections are made.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 6 recite the limitation “a coating consisting of a plasticizer and a solvent”. While there is support in the specification to recite a solution containing a plasticizer, such as a commercially available stock solution (Specification Page 6 Lines 11-13, Page 7 Lines 4-6, Page 8 Lines 13-14), the invention as claimed is not supported. There is no support in the specification as originally filed to recite any coating consisting of a plasticizer and a solvent, such coating including any solvent and excluding any additional components, such as those that may be found in commercial stock solutions.
Claims 2-5, 7-9 are dependent on claim 1 and thus also fail(s) to comply with the written description requirement.
Claim 10 is dependent on claim 6 and thus also fail(s) to comply with the written description requirement.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitershaus (US 20160102403).
Regarding claims 1, 6, Weitershaus discloses plastisol-coated plating tools used in polymer metallization which are further coated with a composition (Weitershaus 0001, 0028). Weitershaus 
Weitershaus does not explicitly disclose a firing step. However, this process (firing) is a process limitation in a product claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Weitershaus does not disclose that the sulfur-containing compound acts as a plasticizer. However, given that Weitershaus discloses the composition comprises structurally similar compounds to plasticizers including esters (Weitershaus 0016), it would be obvious to one of ordinary skill that the sulfur compounds of Weitershaus encompass plasticizing compounds.

Regarding claim 2, Weitershaus discloses esters (Weitershaus 0016). Weitershaus does not disclose the ester is made from an alcohol and acid. However, this process (ester synthesis) is a process limitation in a product claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Regarding claim 4, Weitershaus discloses plastisol coating such as PVC (Weitershaus 0028, 0029) which is thermoplastic (Weitershaus 0034).
Regarding claim 5, Weitershaus discloses using chromium-free etching compounds (Weitershaus 0010, 0037).

Regarding claim 7, Weitershaus discloses using the tool in plating of a resin substrate (Weitershaus 0009).
Regarding claim 8, Weitershaus discloses using chromium-free etching compounds (Weitershaus 0010, 0037).

Regarding claim 9, Weitershaus discloses a single coating step including the composition (Weitershaus 0010, 0028, 0032)


Claims 2, 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitershaus (US 20160102403) as applied to claims 1, 6, above, and further in view of Siebert et al. (US 20030078147).
Regarding claims 2-3, Weitershaus discloses a plating tool as described above. Weitershaus discloses esters (Weitershaus 0016).
Weitershaus does not disclose the ester may be one of the claimed class of esters in coating composition as claimed.
Siebert discloses modifying a resin coating such as PVC by application of a hardness modifying component that may be a plasticizer with a solvent (0023-0028), and further discloses a thin coating that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an additional plasticizer in the coating composition of Weitershaus in order to gain the benefit of hardness modification taught by Siebert (0024, 0026). Weitershaus in view of Siebert disclose plasticizers including phthalate esters that modify hardness (Weitershaus 0029-0031).

Regarding claim 10, Weitershaus discloses the plating tool may be degreased (Weitershaus 0036). 
Weitershaus does not explicitly disclose a firing step.
Siebert discloses modifying a resin coating such as PVC by application of a hardness modifying component that may be a plasticizer with a solvent (0023-0028), and further discloses a thin coating that may be of plasticizer (Siebert 0033). Siebert disclose application of heat to cause change to the coating (i.e. firing) (Siebert 0027, 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the heating step of Siebert in the coating process of Weitershaus in order to gain the benefit of controlled hardness modification taught by Siebert (Siebert 0027).


Response to Arguments
Applicant's arguments filed 17 September 2020 have been fully considered in light of the amendments and new grounds of rejection set forth above, but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787